                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

ANTONIO DEWAYNE HOOKS,                          )
                                                )
                      Petitioner,               )
                                                )
v.                                              )   Case No. CIV-19-08-D
                                                )
JOE ALLBAUGH, Director,                         )
                                                )
                      Respondent.               )

                                          ORDER

       This matter is before the Court for review of the Report and Recommendation issued

by United States Magistrate Judge Shon T. Erwin, recommending the denial of Petitioner’s

motion to proceed in forma pauperis under 28 U.S.C. § 1915 and dismissal of the action if

Petitioner does not pay the $5.00 filing fee within 20 days of an order requiring payment.

Petitioner has not filed a timely objection, and thus, has waived further review. 1

       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc. No. 6]

is ADOPTED, and Petitioner’s Motion for Leave to Proceed In Forma Pauperis [Doc.

No. 3] is DENIED.

       IT IS FURTHER ORDERED that Petitioner shall pay the full $5.00 filing fee for

this action, or show cause for nonpayment, within 20 days from the date of this Order.

       IT IS SO ORDERED this 30th day of January, 2019.




       1
         Within the time for making an objection, Petitioner sent a letter addressed to the Clerk
regarding an unrelated issue.
